Opinion issued April 15, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-19-00489-CV
                          ———————————
                        REEHAN MALIK, Appellant
                           V.
GEICO ADVANTAGE INSURANCE COMPANY, INC., TARA CARTHEW,
       ROBERT M. MILLER, AND TONY NICELY, Appellees


                  On Appeal from the 333rd District Court
                           Harris County, Texas
                     Trial Court Case No. 2018-62710


                        MEMORANDUM OPINION

      After an automobile collision, appellant, Reehan Malik, proceeding pro se,

brought claims against his automobile insurer, appellee, GEICO Advantage

Insurance Company, Inc. (“GEICO”), in connection with its payment of repairs to
Malik’s vehicle and settlement of a third-party clam against him. Malik also sued

appellees, Tara Carthew, who was a GEICO assistant vice president, Robert M.

Miller, who was a GEICO senior vice president, and Tony Nicely, who was

GEICO’s chief executive officer. Appellees, collectively, moved to dismiss Malik’s

claims, asserting that he failed to plead any cause of action having a basis in law or

fact.1 The trial court granted appellees’ motion and dismissed Malik’s claims. In

two issues on appeal, Malik contends that the trial court erred in granting appellees’

motion to dismiss his claims and erred in denying his motion to compel Carthew and

Nicely to answer his interrogatories.

      We affirm.

                                     Background

      On May 9, 2013, Malik, while driving his Toyota Camry on Barker Cypress

Road in Houston, changed lanes and collided with an SUV driven by Sura Omar,2

who was traveling in the lane beside him. At the scene, Malik was issued a citation

for making an improper lane change. The collision damaged the right-rear quarter

panel, trunk, and rear bumper of Malik’s car. He reported the collision to GEICO,

who advised him to take his car to a local dealership for a repair estimate. According




1
      See TEX. R. CIV. P. 91a.
2
      Omar was a named defendant in the trial court, but is not a party to this appeal.
                                            2
to Malik, a GEICO adjuster inspected his car at the dealership and took 19

photographs.

      Based on its adjuster’s photographs of the points of impact to each vehicle,

Malik’s statement to GEICO, and the investigating officer’s decision to issue Malik

a citation, GEICO determined that Malik was at fault for the collision.            It is

undisputed that GEICO paid in full to repair Malik’s vehicle. The initial repair

estimate was $2,811.23, of which Malik paid a $1,000.00 deductible. After the

repair facility discovered additional damage and submitted supplemental estimates,

GEICO paid a total of $6,288.21 to repair Malik’s car. Omar also filed a property-

damage claim against Malik, which GEICO settled for $5,796.28.

      Between the time of the collision, in May 2013, and April 2014, Malik’s

monthly insurance premiums increased from $430.25 to $1,309.74. In April 2014,

his citation was dismissed, and he challenged GEICO’s liability decision. After

GEICO declined to change its decision, Malik cancelled his coverage. Malik asserts

that his new insurer also raised his premiums based on the May 2013 collision.

      In September 2018, Malik sued appellees, presenting twenty-four claims. He

did not dispute that GEICO paid in full for the repairs to his car and fully settled

Omar’s claim. He complained, rather, that he did not approve the costs above the

initial estimate to repair his car and that GEICO failed to notify him of the settlement

with Omar.     He complained that GEICO “used these unverified amounts” to

                                           3
unjustifiably increase his premiums. Appellees filed special exceptions, asserting

that Malik’s petition failed to plead a cognizable claim and failed to attribute his

claims to a specific defendant. The trial court granted appellees’ special exceptions

and ordered Malik to replead.

      On March 18, 2019, Malik filed a first amended petition against each appellee.

He also propounded interrogatories to Carthew and Nicely. On May 17, 2019,

appellees filed a “Rule 91a Motion to Dismiss,” in which they asserted that Malik

again failed in his first amended petitions to assert a cognizable claim.

      On June 11, 2019, Malik filed a second amended petition, in which he

presented fifteen claims, discussed below. Generally, he alleged that appellees failed

to fulfill their fiduciary and contractual duties, created false estimates and concealed

them, “produced false figures through illegal practices,” “recorded unverified false

amounts in accounts,” “facilitated manipulation of sales tax,” and provided

misleading information to the Texas Department of Insurance (“TDI”) and the Better

Business Bureau (“BBB”), with the “purpose to enhance their losses then recover

from the unaware customers (Malik) through enhanced future premiums.”

      On June 13, 2019, Malik filed motions to compel Nicely and Carthew to

answer his interrogatories. Nicely and Carthew objected on the grounds that Malik

had failed to plead a cognizable cause of action, they were not proper parties, and

the interrogatories were overly broad, unduly burdensome, and not relevant.

                                           4
      On June 14, 2019, appellees filed an “Amended Rule 91a Motion to Dismiss,”

asserting that Malik’s claims, as amended, continued to lack any basis in law or fact.

On June 17, 2019, the trial court held a hearing on appellees’ motion to dismiss. At

the hearing, Malik argued that he did not object to settling Omar’s claim against him.

Rather, he objected to the “way” in which GEICO had settled the claim, i.e., “how

did they [GEICO] make up the $5,700 that they say they paid?” Malik asserted that

GEICO “ha[d] not reviewed anything.” The trial court asked Malik to state a theory

of recovery and how he was damaged by GEICO’s decision to pay the repairs. Malik

stated that the estimate to repair his car was $1,800.00 and then GEICO “increased

the estimate” to $6,288.00 and “added” $5,792.00, for a total of $12,084.00, and

then increased his monthly premium from $430.00 to $1,300.00.

      GEICO argued that the initial estimate for repairs to Malik’s car was

$1,800.00 ($2,800.00 with Malik’s deductible). However, after the repair shop

discovered the full extent of the damage and submitted supplemental estimates, the

total for repairs to Malik’s car was $6,288.21. And, GEICO paid Omar’s third-party

claim of $5,796.00. It noted that the loss was on May 9, 2013 and that it notified

Malik on May 15, May 22, and May 24, 2013 that it had settled Omar’s claim.

      After the hearing, the trial court signed an order granting appellees’ motion

and dismissing Malik’s claims with prejudice. It also signed an order denying

Malik’s motion to compel Nicely and Carthew to answer his interrogatories.

                                          5
                                  Motion to Dismiss

      In his first issue, Malik argues that the trial court erred in granting appellees’

motion to dismiss his claims because appellees failed to timely file their motion or

state specifically the reasons why each of his claims was without a basis in law or

fact, and he alleged in his petition a legal and factual basis for each of his claims.3

See TEX. R. CIV. P. 91a.1.

Standard of Review and Legal Principles

      Texas Rule of Civil Procedure 91a authorizes a defendant to move for

dismissal of a cause of action that “has no basis in law or fact.” TEX. R. CIV. P.

91a.1; see City of Dall. v. Sanchez, 494 S.W.3d 722, 724–25 (Tex. 2016). The

motion must state that it is made pursuant to Rule 91a, identify each cause of action

to which it is addressed, and state specifically the reasons the cause of action has no

basis in law, in fact, or both. TEX. R. CIV. P. 91a.2.

      A cause of action has no basis in law if “the allegations, taken as true, together

with inferences reasonably drawn from them, do not entitle the claimant to the relief

sought.” Id. 91a.1. Courts have concluded that a cause of action has no basis in law



3
      In his brief, Malik asserts numerous sub-points seeking a resolution to the merits of
      his claims. With exception not applicable here, a trial court, in considering a Rule
      91a motion, “may not consider evidence . . . and must decide the motion based
      solely on the pleading of the cause of action, together with any pleading exhibits
      permitted by Rule 59.” TEX. R. CIV. P. 91a.6. Thus, we confine our review to the
      trial court’s ruling on the motion to dismiss.

                                            6
under Rule 91a in at least two situations: (1) the petition alleges too few facts to

demonstrate a viable, legally cognizable right to relief or (2) the petition alleges

additional facts that, if true, bar recovery. Guillory v. Seaton, LLC, 470 S.W.3d 237,

240 (Tex. App.—Houston [1st Dist.] 2015, pet. denied) (“In short, the plaintiff must

plead sufficient facts to supply a legal basis for his claim but not so much that he

affirmatively negates his right to relief.”); see, e.g., DeVoll v. Demonbreun, No. 04-

14-00116-CV, 2014 WL 7440314, at *3 (Tex. App.—San Antonio Dec. 31, 2014,

no. pet.) (“Because [plaintiff] did not allege facts demonstrating reliance or harm,

his fraud claim has no basis in law.”); Drake v. Chase Bank, No. 02-13-00340-CV,

2014 WL 6493411, at *1 (Tex. App.—Fort Worth Nov. 20, 2014, no. pet.) (mem.

op.) (“[Plaintiff] pleaded no underlying claim or facts that would support an award

of damages for harm to his credit . . . . Thus, [plaintiff’s] harm-to-credit claim has

no basis in law. . . .”); Dailey v. Thorpe, 445 S.W.3d 785, 789 (Tex. App.—Houston

[1st Dist.] 2014, no pet.) (holding that breach-of-fiduciary-duty claim had no basis

in law because pleaded facts affirmatively demonstrated that alleged breach occurred

after fiduciary relationship ceased).

      A cause of action has no basis in fact if “no reasonable person could believe

the facts pleaded.” TEX. R. CIV. P. 91a.1; see, e.g., Salazar v. HEB Grocery Co., LP,

No. 04-16-00734-CV, 2018 WL 1610942, at *5 (Tex. App.—San Antonio Apr. 4,

2018, pet. denied) (mem. op.) (holding plaintiff’s civil-conspiracy claim had no basis

                                          7
in fact because no reasonable person could believe that grocery stores and retailers

conspired together to harm plaintiff); Drake, 2014 WL 6493411, at *2 (holding

plaintiff’s claim for intentional infliction of emotional distress had no basis in fact

because “no reasonable person could believe that [defendant] engaged in extreme

and outrageous conduct by merely reporting information on [plaintiff’s] credit”).

      Apart from exceptions not applicable here, a trial court “may not consider

evidence in ruling on the motion and must decide the motion based solely on the

pleading of the cause of action, together with any pleading exhibits permitted by

Rule 59.”4 TEX. R. CIV. P. 91a.6; see also Dailey, 445 S.W.3d at 790; see, e.g.,

Zawislak v. Moskow, No. 03-18-00280-CV, 2019 WL 2202209, at *4 (Tex. App.—

Austin May 22, 2019, no pet.) (mem. op.) (declining to consider exhibits from third-

party discovery and other documents that plaintiff alleged supported fraudulent

nature of statements). The trial court may, but is not required to, conduct an oral

hearing on the motion. TEX. R. CIV. P. 91a.6. The trial court may award the




4
      Rule of Civil Procedure 59 provides, in pertinent part, as follows:
      [W]ritten instruments, constituting, in whole or in part, the claim sued on, or
      the matter set up in defense, may be made a part of the pleadings by copies
      thereof, or the originals, being attached or filed and referred to as such, or by
      copying the same in the body of the pleading in aid and explanation of the
      allegations in the petition or answer made in reference to said instruments
      and shall be deemed a part thereof for all purposes. . . . No other instrument
      of writing shall be made an exhibit in the pleading.
      TEX. R. CIV. P. 59.
                                             8
prevailing party all costs and reasonable and necessary attorney fees incurred with

respect to the challenged cause of action in the trial court. TEX. R. CIV. P. 91a.7.

      We review a trial court’s decision on a Rule 91a motion de novo. City of

Dall., 494 S.W.3d at 724. We construe the pleadings liberally in favor of the

plaintiff, look to the pleader’s intent, and accept as true the factual allegations in the

pleadings to determine if the cause of action has a basis in law or fact. Wooley v.

Schaffer, 447 S.W.3d 71, 76 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

Timeliness

      Malik first argues that the trial court erred in granting appellees’ motion to

dismiss his claims because appellees failed to timely file their motion in accordance

with Rule 91a.

      “Rule interpretation, like statutory interpretation, is . . . a question of law over

which the trial court has no discretion, and which we review de novo.”

Manderscheid v. Laz Parking of Tex., LLC, 506 S.W.3d 521, 527 (Tex. App.—

Houston [1st Dist.] 2016, pet. denied). We interpret rules under traditional principles

of statutory construction. TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432,

438 (Tex. 2011). Generally, “[i]f a rule of procedure is clear, unambiguous, and

specific, we construe its language according to its literal meaning.” Manderscheid,

506 S.W.3d at 527.




                                            9
      Rule 91a provides that a motion to dismiss “must” be “filed within 60 days

after the first pleading containing the challenged cause of action is served on the

movant.” TEX. R. CIV. P. 91a.3. Generally, the ordinary meaning of the term “must”

is of mandatory effect. Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 493 (Tex.

2001). However, the Texas Supreme Court has noted that the term “must” is “given

a mandatory meaning when followed by a noncompliance penalty.” Id. Rule 91a

does not provide any consequences for not filing the motion within the prescribed

period. See TEX. R. CIV. P. 91a. “If a provision requires that an act be performed

within a certain time without any words restraining the act’s performance after that

time, the timing provision is usually directory.” Helena Chem., 47 S.W.3d at 495.

We look to the purpose of the provision for guidance. Edwards Aquifer Auth. v.

Chem. Lime, Ltd., 291 S.W.3d 392, 404 (Tex. 2009).

      This Court and others have held that, although the procedural deadlines in

Rule 91a.3 are phrased in terms of “must,” these provisions are directory and not

mandatory. See Walker v. Owens, 492 S.W.3d 787, 790–91 (Tex. App.—Houston

[1st Dist.] 2016, no pet.) (considering analogous deadline for trial court’s ruling in

91a.3); Koenig v. Blaylock, 497 S.W.3d 595, 598–99 (Tex. App.—Austin 2016, pet.

denied) (same); see also MedFin Manager, LLC v. Stone, 613 S.W.3d 624, 628 (Tex.

App.—San Antonio 2020, no pet.); Fiamma Statler, LP v. Challis, No. 02-18-00374-

CV, 2020 WL 6334470, at *7 (Tex. App.—Fort Worth Oct. 29, 2020, no pet.) (mem.

                                         10
op.) (“Although the procedural deadlines in Rule 91a are phrased in terms of ‘must,’

these provisions are directory and not mandatory.”). Thus, any noncompliance with

the timing of the motion will not result in reversal if such error is harmless. See TEX.

R. APP. P. 44.1(a); Walker, 492 S.W.3d at 791.

      Here, Malik filed his original petition on September 12, 2018. Although the

record does not reflect when he served appellees with his petition, the parties do not

dispute that he served it in September 2018. See TEX. R. CIV. P. 91a.3. Appellees

filed their answer in November 2018.

      In his original petition, Malik presented twenty-four claims against appellees

collectively.5 Appellees filed special exceptions, asserting that Malik’s claims did

not constitute cognizable claims. The trial court granted the special exceptions,

ordering Malik to replead within fourteen days to avoid dismissal. On March 18,




5
      Malik’s claims included the following, among others:
      •   Fabrication of Parallel Repair Records
      •   Abuse and Misuse of the Law
      •   Unfair Enhancement of “Loss” at the Cost of Plaintiff
      •   Fabrication of Estimate with Unverified and Fictitious Information
      •   Active Concealment of Unverified Fabricated Estimate/Information
      •   Violation of Contract
      •   Reckless Disregard of Cost Reasonability
      •   Reverse Fraud by Exaggerating Insurance “Unpaid Loss”
      •   Failure of Accounting System: Concealment of Recovered Loss
      •   Transparency of “Unpaid Loss” and Benefit to the Defendant
      •   Defendant’s Actions to Inflate the Loss
      •   Arrogated Powers Applied Illegally
                                          11
2019, Malik filed a first amended petition against each appellee. In his petitions, he

presented various iterations of the same claims against each appellee.

      On May 17, 2019, appellees filed an original “Rule 91a Motion to Dismiss.”

On June 11, 2019, Malik filed his live, i.e., second amended petition, in which he

presented the following claims:

      1.   Breach of Fiduciary Duty and Violation of [DTPA]
      2.   Breach of Fiduciary Duty by GEICO and Others – Conspiracy
      3.   Violated [DTPA] & Breached Fiduciary Duty – Added
           Unnecessary Amounts to Raise Repair Costs
      4.   Violated [DTPA] & Breached Fiduciary Duty – Unverified and
           Fictitious Amounts Added to Raise “Unpaid Loss”
      5.   Violated [DTPA] & Breach of Contract by GEICO and Others –
           Payment on Plaintiff’s Behalf
      6.   Violated the Laws of Defamation – Lied to the State of Texas
      7.   Unlawful Unconscionable Acts Violated [DTPA] & Breach of
           Contract, Breach of Fiduciary Duty
      8.   GEICO and Others Profiled & Conspired Against the Plaintiffacy
           [sic]
      9.   Violated [DTPA] by Reverse Insurance Fraud
      10. Breach of Contract, Fiduciary Duties and Breach of Trust
      11. Violated [DTPA] – Failure to Train and Educate their Employees
          in 75 Years
      12. Violated [DTPA] Failure to State Tax Responsibility
      13. Violated [DTPA] – Circumstantial Abuse
      14. Defendant Failed to Stop the Deceptive and Unlawful Practices
      15. Violated [DTPA] – Deceptive Advertising




                                         12
      On June 14, 2019, appellees filed an “Amended Rule 91a Motion to Dismiss,”

addressing Malik’s amended claims. On June 17, 2019, the trial court held a hearing

and signed an order granting the motion, dismissing Malik’s claims with prejudice.

      Malik does not direct us to any place in the record in which he objected that

appellees’ original motion to dismiss was not timely filed. See TEX. R. CIV. P. 33.1;

see, e.g., Thomas v. Logic Underwriters, Inc., No. 02-16-00376-CV, 2017 WL

5494386, at *5 (Tex. App.—Fort Worth Nov. 16, 2017, pet. denied) (mem. op.)

(holding plaintiff failed to preserve complaint regarding compliance with timing

provisions of Rule 91a.3). Thus, Malik’s complaint is not preserved. Accordingly,

we overrule this portion of Malik’s first issue and turn to the merits of appellees’

“Amended Rule 91a Motion to Dismiss” Malik’s claims.

Causes of Action

      As noted above, Malik, in his live pleading, presented various claims against

appellees for: (1) breach of fiduciary duty, (2) violations of the Texas Deceptive

Trade Practices Act (“DTPA”), (3) breach of contract, (4) defamation, and (5) civil

conspiracy. Appellees moved to dismiss each of these claims as legally and factually

baseless and specifically stated in their motion the reasons that Malik’s causes of

action lacked any basis in law or fact. See TEX. R. CIV. P. 91a.2.




                                         13
      1.     Breach of fiduciary duty

      To state a cause of action against appellees for breach of fiduciary duty, Malik

was required to allege that (1) a fiduciary relationship existed between appellees and

Malik; (2) appellees breached their fiduciary duties; and (3) either that Malik was

injured by the breach or that appellees benefited from their breach. See Lundy v.

Masson, 260 S.W.3d 482, 501 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).

      In each of his breach-of-fiduciary-duty claims, Malik alleges, in pertinent part,

as follows, or similarly, that:

      A fiduciary relationship existed between GEICO and [Malik]. GEICO
      and other Defendants [were] in a position of trust and confidence as the
      Chairman, CEO, Vice President and Assistant Vice President of
      GEICO. The Defendants held such high and important positions, that
      [Malik] reposed full confidence and trusted in them, relied on
      [appellees] to make decisions in the best interest of [Malik] and
      expected good faith dealings transparency and care, especially when
      [Malik] had been a paying customer with excellent record. GEICO and
      other [appellees] therefore owed fiduciary duties to [Malik], including
      but not limited to the duties of highest standards of good faith.
               [Appellees] severally and jointly breached their fiduciary duties
      to [Malik] by misusing company positions. They misused their
      positions of trust and confidence to wrongfully prepare secondary
      estimate, and increased the repair cost by hundreds of percent, without
      knowledge of [Malik] and then concealed it from [Malik] for years . . . .
      ....
      . . . . [Appellees] declared [him] liable for [the] accident without
      investigation contradiciting [sic] the court’s decision, created false
      estimates without seeing the vehicle or without taking any new pictures
      and then never informed [him], concealed the estimates from [Malik],
      paid money on behalf of [Malik] without providing any details which
      are concealed/sealed till today.


                                         14
      Thus, Malik’s breach-of-fiduciary-duty claims rely on the existence of a

fiduciary relationship between an insurer and its insured. See id. Appellees alleged

in their motion that no such duty exists.

      “It is well settled that not every relationship involving a high degree of trust

and confidence rises to the stature of a fiduciary relationship.” Meyer v. Cathey, 167

S.W.3d 327, 330 (Tex. 2005) (internal quotations omitted). When the underlying

facts are undisputed, determination of the existence, and breach, of fiduciary duties

are questions of law, exclusively within the province of the court. Id. In certain

formal relationships, such as an attorney-client or trustee relationship, a fiduciary

duty arises as a matter of law. Id. An informal fiduciary duty may arise from “a

moral, social, domestic or purely personal relationship of trust and confidence.” Id.

(internal quotations omitted). “To impose an informal fiduciary relationship in a

business transaction, the special relationship of trust and confidence must exist prior

to, and apart from, the agreement made the basis of the suit.” Id. (internal quotations

omitted). Subjective trust by one party in another does not establish the requisite

relationship. Caserotti v. State Farm Ins. Co., 791 S.W.2d 561, 565 (Tex. App.—

Dallas 1990, writ denied).

      Texas courts, including this Court, have held that “[t]here is no general

fiduciary duty between an insurer and its insured.” Wayne Duddlesten, Inc. v.

Highland Ins. Co., 110 S.W.3d 85, 96 (Tex. App.—Houston [1st Dist.] 2003, pet.

                                            15
denied); see also Rice v. Metro. Life Ins. Co., 324 S.W.3d 660, 678 (Tex. App.—

Fort Worth 2010, no pet.) (“An insurer does not generally have a fiduciary duty

toward its insured.”); Caserotti, 791 S.W.2d at 565 (“[Insured] has not cited, and we

have not found, any Texas authority recognizing the existence of a fiduciary

relationship between an insured and his or her [automobile] insurer.”).

         Here, Malik does not direct us to any Texas case in which a court has found a

fiduciary relationship between an insured and its insurer. In addition, he does not

allege that a special relationship of trust and confidence existed between the parties

prior to, and apart from, the policy at issue. See Wayne Duddlesten, 110 S.W.3d at

96 (holding that plaintiff did not allege facts, even after being allowed time to

replead, demonstrating that informal, confidential relationship existed between

parties that was formed prior to and apart from insurance contracts); Rice, 324

S.W.3d at 679. Thus, there is no basis in law to support Malik’s claims against

appellees for breach of a fiduciary duty. See Guillory, 470 S.W.3d at 240 (holding

cause of action has no basis in law under Rule 91a if petition alleges too few facts

to demonstrate viable, legally cognizable right to relief).

         Accordingly, we hold that the trial court did not err in granting appellees’

motion to dismiss Malik’s breach-of-fiduciary-duty claims. See TEX. R. CIV. P.

91a.1.




                                           16
      2.     Violations of the DTPA

      Pursuant to the DTPA, a consumer may maintain an action if any of the

following constitute a producing cause of economic damages or damages for mental

anguish:

      (1)    the use or employment by any person of a false, misleading, or
             deceptive act or practice that is:
             (A)   specifically enumerated in [Business and Commerce Code
                   section 17.46(b)]; and
             (B)   relied on by a consumer to the consumer’s detriment;
      (2)    breach of an express or implied warranty;
      (3)    any unconscionable action or course of action by any person; or
      (4)    the use or employment by any person of an act or practice in
             violation of [Texas Insurance Code chapter 541].

See TEX. BUS. & COM. CODE § 17.50. Section 17.46(b) contains a “laundry list” of

prohibited acts. Id. § 17.46(b). An “[u]nconscionable action or course of action” is

an act or practice which, to a consumer’s detriment, takes advantage of the lack of

knowledge, ability, experience, or capacity of the consumer to a grossly unfair

degree. Id. § 17.45. Insurance Code Chapter 541 prohibits, inter alia, unfair or

deceptive acts or practices in conducting the business of insurance. TEX. INS. CODE

§ 541.003. Deceptive acts or practices include, inter alia, misrepresenting the terms

or benefits of a policy, false advertising, failing to attempt in good faith to settle

claims, delaying settlement, and refusing to pay a claim without conducting a

reasonable investigation. See id. §§ 541.052, .060.


                                         17
      In his petition, Malik alleges that, after the initial estimate to repair his car,

appellees “wrongfully prepare[d] [a] secondary estimate,” “increased the repair cost

by hundreds of percent,” “add[ed] excessive and unneeded amounts to increase the

repair cost and then entered false amounts to raise their ‘unpaid loss’ for their benefit,

which has risen to over $104 billion.” He alleges that they did so without his

knowledge and then “concealed it from [him] for years’ and without the

authorizations, declared unlawful by Sec. 17. of the DECEPTIVE TRADE

PRACTICES.”

      “Generally, to prevail on a misrepresentation claim under the Insurance Code

or the DTPA, an insurance policyholder must identify a specific misrepresentation

upon which he relied.” Zatorski v. USAA Tex. Lloyd’s Co., No. 01-13-01002-CV,

2015 WL 456474, at *2 (Tex. App.—Houston [1st Dist.] Feb. 3, 2015, no pet.)

(mem. op.). He must also show that he relied on the act or practice to his detriment

and that such act or practice was a producing cause of his damages. See TEX. INS.

CODE § 541.151.; Cruz v. Andrews Restoration, Inc., 364 S.W.3d 817, 823 (Tex.

2012). Here, Malik does not identify a specific misrepresentation made by appellees

to him, upon which he relied to his detriment. Because Malik’s petition alleges too

few facts to demonstrate a viable, legally cognizable right to relief, these claims are

without a basis in law. See TEX. R. CIV. P. 91a.1; Guillory, 470 S.W.3d at 240.




                                           18
      Malik also alleges that appellees engaged in an “unconscionable act and

increased the overall loss to [him] to over 84% of the cost of the vehicle, for such a

small accident in a reckless disregard of cost reasonability.”       He alleges that

appellees unconscionably overpaid his claim as part of a scheme to raise his

premiums. We conclude that Malik’s claim is without a factual basis because no

reasonable person could believe that an insurer would overpay a claim in order to

secure higher future premiums from an insured who could, as did Malik, simply

cancel the policy and go elsewhere. See TEX. R. CIV. P. 91a.1 (stating cause of action

has no basis in fact if “no reasonable person could believe the facts pleaded”); see,

e.g., Salazar, 2018 WL 1610942, at *5 (holding that plaintiff’s claim had no basis

in fact because no reasonable person could believe that grocery stores and retailers

conspired together to harm him).

      Malik further alleges that GEICO engaged in deceptive advertising. See TEX.

BUS. & COM. CODE § 17.12. Section 17.12 prohibits, as pertinent here, a person

from disseminating a statement that he knows materially misrepresents the cost of a

service for the purpose of inducing a person to contract for that service. See id.

Malik alleges that GEICO’s advertising slogan that “15 minutes may save you 15%”

on auto insurance is false and misleading because he “lost 100% peace of mind.”

Nothing in GEICO’s slogan promises or guarantees that its rates will be lower than




                                         19
those of another insurer. Again, Malik’s claim is without a factual basis. See TEX.

R. CIV. P. 91a.1; Salazar, 2018 WL 1610942, at *5.

      Accordingly, we hold that the trial court did not err in dismissing Malik’s

DTPA claims.

      3.     Breach of contract

      To establish a breach of contract, a plaintiff must show (1) the existence of a

valid contract between the plaintiff and the defendant, (2) the plaintiff’s performance

or tender of performance, (3) the defendant’s breach of the contract, and (4) the

plaintiff’s damage as a result of the breach. Prime Prods., Inc. v. S.S.I. Plastics, Inc.,

97 S.W.3d 631, 636 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).

      In his petition, Malik alleges that appellees breached the insurance contract

by assigning liability to him without conducting an investigation and by failing to

notify him of the settlement with third-party claimant, Omar. He also alleges in his

petition, however, that he gave a statement to GEICO after the collision, that a

GEICO adjuster inspected his car at the repair facility, and that the adjuster took “19

photos” of the damage. And, he alleges that appellees “bombarded” him with letters

on May 22 and May 24, 2013 notifying him of the settlement with Omar. Thus,

Malik’s petition alleges additional facts that, if true, bar his recovery. See Guillory,

470 S.W.3d at 240 (“In short, the plaintiff must plead sufficient facts to supply a

legal basis for his claim but not so much that he affirmatively negates his right to

                                           20
relief.”); Dailey, 445 S.W.3d at 789. Because Malik’s claims are without a legal

basis, we hold that the trial court did not err in dismissing Malik’s breach-of-contract

claims. See TEX. R. CIV. P. 91a.1.

      4.       Defamation

      A defamation action requires (1) the publication of a false statement of fact to

a third party, (2) that was defamatory concerning the plaintiff, (3) with the requisite

degree of fault, and (4) damages, in some cases. In re Lipsky, 460 S.W.3d 579, 593

(Tex. 2015).

      Malik alleged in his petition that he filed complaints with TDI and the BBB

about the matters at issue in this appeal and that appellees, in response, “reported

wrong information to the State of Texas and tried to spread negative words about

[him] while hiding the correct picture from the State, for their benefit and violated

the laws of defamation.” He asserted that appellees notified him, by letter dated

August 19, 2016, that GEICO settled the third-party claim with Omar for $5,796.28.

However, appellees “misled” TDI by reporting that GEICO paid $4,857.40 to settle

the third-party claim. Malik does not identify any statement that is defamatory to

him. See id. Because his petition alleges too few facts to demonstrate a viable,

legally cognizable right to relief, these claims are without a basis in law. See TEX.

R. CIV. P. 91a.1; Guillory, 470 S.W.3d at 240. Accordingly, we hold that the trial

court did not err in granting appellees’ motion to dismiss Malik’s defamation claim.

                                          21
      5.    Civil conspiracy

      Malik alleged that appellees

      misused their positions of trust and confidence and profiled [him] and
      conspired against [him]. [Appellees] declared [him] liable for accident
      without investigation contradiciting [sic] the court’s decision, created
      false estimates without seeing the vehicle or without taking any new
      pictures and then never informed the [him], concealed the estimates
      from [him], paid money on behalf of [him] without providing any
      details which are concealed/sealed till today. This fits in well with the
      overall picture of their profiling and conspired against [him].

      The elements of civil conspiracy are: (1) two or more persons; (2) an object

to be accomplished; (3) a meeting of the minds on the object or course of action;

(4) one or more unlawful, overt acts; and (5) damages as a proximate result. Tri v.

J.T.T., 162 S.W.3d 552, 556 (Tex. 2005). “Civil conspiracy is a derivative action

premised on an underlying tort.” Gary E. Patterson & Assocs., P.C. v. Holub, 264

S.W.3d 180, 204 (Tex. App.—Houston [1st Dist.] 2008, pet. denied) (internal

quotation omitted). There is no independent liability for civil conspiracy, and a

plaintiff has no viable conspiracy claim without an underlying tort. Spencer &

Assocs., P.C. v. Harper, 612 S.W.3d 338, 354 (Tex. App.—Houston [1st Dist.] 2019,

no pet.). Having concluded above that Malik has not demonstrated a legal or factual

basis for an underlying tort, we hold that the trial court did not err in dismissing

Malik’s conspiracy claim. See TEX. R. CIV. P. 91a.1.




                                         22
      Malik’s remaining claims, for “profiling,” “reverse insurance fraud,” “failure

to train and educate employees for 75 years,” and “failure in state sales tax

responsibility,” have no cognizable basis in law. See id.

      We hold that the trial court did not err in granting appellees’ motion to dismiss

each of Malik’s claims. See id. Accordingly, we overrule Malik’s first issue.

                                 Motion to Compel

      In his second issue, Malik argues that the trial court erred in denying his

motion to compel Nicely and Carthew to answer his interrogatories because they

“failed to specifically show that the interrogatories [were] not relevant” and “failed

to demonstrate with[] any specifics that the discovery [was] burdensome.”

      We review a trial court’s ruling on a motion to compel discovery for an abuse

of discretion. Austin v. Countrywide Homes Loans, 261 S.W.3d 68, 75 (Tex. App.—

Houston [1st Dist.] 2008, pet. denied). Generally, the scope of discovery is within

the trial court’s discretion; however, the trial court must impose reasonable

discovery limits. In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig.

proceeding). A party may obtain discovery “regarding any matter that is not

privileged and is relevant to the subject matter of the pending action.” TEX. R. CIV.

P. 192.3(a). Discovery requests must reflect a reasonable expectation of obtaining

information aiding the resolution of the dispute and must be reasonably tailored to

include only relevant matters. In re CSX Corp., 124 S.W.3d at 152.

                                         23
      The record shows that Malik sought to compel answers from Nicely and

Carthew to 25 interrogatories, including:

      • Identif[y] the person who did this investigation with all the relevant
        detail and photographs concerning this occurrence . . . , please state
        if you are satisfied with that investigation . . . .
      • State the procedure and all actions taken by you and senior
        management to verify the accuracy, completeness and integrity of
        the investigation . . . .
      • Please state the total bonus paid for the years 2013-2018 . . . and
        state how and on what basis employee bonus is awarded and other
        incentives given at GEICO.
      • Please explain if you have any fiduciary duty to GEICO
        customers . . . .
      • Please state if it is illegal to change lanes according to law while
        driving . . . .
      • What is your role in calculating, transmitting and recovery of
        “unpaid loss” of GEICO in your jurisdiction . . . .
      • Identify the expenses, charges and “unpaid loss” which are due to
        be recovered and state the amount which has been recovered for the
        years 2013-2018 . . . .
      • Give the total number of accidents in your jurisdiction and state the
        estimates of cost and financial detail of all the accidents during the
        periods March-June 2013 and for the year 2018 . . . .
      • Indicate the categories of people from whom the sales tax is
        recovered by GEICO and other companies/businesses under the law.
      • State the total amount of sales tax collected in your jurisdiction . . . .
      • State the corporate criteria or philosophy used for developing repair
        estimates . . . .
      • State the total yearly repair cost/expense (excluding deductible) for
        all the vehicles in Texas in the last five years. . . .
      • What is GEICO’s contract/arrangement with Don McGill Toyota or
        other repair facilities as well as with regarding repairs?

                                          24
      Appellees objected on the ground that these requests sought irrelevant

information and were overly broad and burdensome.

      In determining appellees’ motion to dismiss Malik’s claims, i.e., whether

Malik’s causes of action had any basis in law or fact, the trial court could not

consider evidence and could consider only his pleading, together with any pleading

exhibits permitted by Rule 59. See TEX. R. CIV. P. 91a.6; see also id. 59. Thus,

answers to these interrogatories were unnecessary to the resolution of appellees’

motion to dismiss Malik’s claims. See In re Butt, 495 S.W.3d 455, 463 (Tex. App.—

Corpus Christi 2016, orig. proceeding) (holding Rule 91a motion to dismiss is

“intended to be asserted and determined soon after the filing of the case and before

the opportunity for thorough discovery”). Here, the trial court signed its order

dismissing Malik’s claims on the same day that it signed the order denying Malik’s

motion to compel. We hold that the trial court, having dismissed Malik’s claims,

did not abuse its discretion in also denying Malik’s motion to compel answers to his

interrogatories.

      Accordingly, we overrule Malik’s second issue.




                                        25
                                   Conclusion

      We affirm the trial court’s judgment.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                        26